EXHIBIT 10.14

First Amendment to Lease

This First Amendment to Lease (“Amendment”) is by and between FC Skokie PQ, LLC,
a Delaware limited liability company (“Landlord”), and AuraSense Therapeutics,
LLC, a Delaware corporation (“Tenant”) and is executed as of the 31st day of
March, 2014.

WHEREAS, FC Skokie SPE, LLC, a Delaware limited liability company, Landlord’s
predecessor in interest, and Tenant entered into that certain Lease dated as of
February 13, 2012 (the “Lease”), with respect to certain premises consisting of
(i) 9,216 rentable square feet comprised of Suite Two on the fourth (4th) floor
of the Building (as defined in the Lease), and (ii) approximately 425 rsf
comprised of a conference room on the fourth (4th) floor of the Building
(collectively, the “Premises”).

WHEREAS, Tenant desires to extend the Term of the Lease, and otherwise amend the
Lease, as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. All capitalized terms used herein and not herein defined shall
have the meanings set forth in the Lease.

2. Extension of Term. The defined term “Term” in section 1.3 shall be deleted in
its entirety and replaced with the following:

“Term: Nine (9) years, commencing on March 1, 2012 (the “Commencement Date”),
and expiring at 11:59pm on February 28, 2021, unless earlier terminated in
accordance with this Lease (“Termination Date”).”

3. Annual Fixed Rent. Section 1.3 of the Lease is hereby amended by deleting the
defined terms “Annual Fixed Rent” and “Annual Fixed Rent Escalation”, and
replacing those terms with the following:

“Annual Fixed Rent for the Premises:

 

Period

   Annual Amount of
Annual Fixed Rent      Amount Per Rentable
Square Foot  

March 1, 2012 – February 28, 2013

   $ 230,400.00      $ 25.00  

March 1, 2013 – February 28, 2014

   $ 239,616.00      $ 26.00  

March 1, 2014 – February 28, 2015

   $ 248,832.00      $ 27.00  

March 1, 2015 – February 29, 2016

   $ 248,832.00      $ 27.00  

March 1, 2016 – February 28, 2017

   $ 253,440.00      $ 27.50  

March 1, 2017 – February 28, 2018

   $ 258,048.00      $ 28.00  

March 1, 2018 – February 28, 2019

   $ 262,656.00      $ 28.50  

March 1, 2019 – February 29, 2020

   $ 267,264.00      $ 29.00  

March 1, 2020 – February 28, 2021

   $ 271,872.00      $ 29.50  



--------------------------------------------------------------------------------

4. Termination Option: Effective as of the date hereof, Section 2.7 of the Lease
entitled “Extension Option” shall be deleted and replaced with the following:

“Section 2.7 Termination Right. Provided that Tenant is not in continuing
default after the expiration of applicable notice and cure periods under the
Lease, Tenant shall have a one (1) time option to terminate the Lease (the
“Termination Option”), effective on February 28, 2018 (the “Early Termination
Date”). Tenant shall exercise the Termination Option by delivering to Landlord
written notice (the “Termination Notice”) of such election to terminate the
Lease at least twelve (12) months prior to the Early Termination Date, together
with a termination payment (the “Termination Fee”) equal to one (1) month’s
portion of the then applicable Annual Fixed Rent. If Tenant properly delivers
the Termination Notice, then this Lease shall be deemed to have expired by lapse
of time on the Early Termination Date. Tenant shall return the Premises to
Landlord on the Early Termination Date in accordance with the terms of the Lease
applicable to the surrender of the Premises at the expiration of the term of the
Lease, including, but not limited to, Section 12.9. Unless Landlord otherwise
agrees in writing, Tenant may not exercise the Termination Option, if Tenant is
not in continuing default after the expiration of applicable notice and cure
periods under the Lease as of the date on which the Termination Notice is given
or as of the Early Termination Date. All obligations of either party to the
other which accrue under the Lease on or before the Early Termination Date with
respect to the Premises shall survive such termination.”

5. Authority. Tenant warrants and represents that (a) Tenant is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which such entity was organized; (b) Tenant has duly executed and delivered this
Amendment; (c) the execution,

 

2



--------------------------------------------------------------------------------

delivery and performance by Tenant of this Amendment (i) are within the powers
of Tenant, (ii) have been duly authorized by all requisite action, (iii) will
not violate any provision of law or any order of any court or agency of
government, or any agreement or other instrument to which Tenant is a party or
by which it or any of its property is bound, and (iv) will not result in the
imposition of any lien or charge on any of Tenant’s property, except by the
provisions of this Amendment; and (d) this Amendment is a valid and binding
obligation of Tenant in accordance with its terms. This warranty and
representation shall survive the termination of the Lease.

Landlord warrants and represents that (a) Landlord is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which such
entity was organized; (b) Landlord has duly executed and delivered this
Amendment; (c) the execution, delivery and performance by Landlord of this
Amendment (i) are within the powers of Landlord, (ii) have been duly authorized
on behalf of Landlord by all requisite action and (iii) will not violate any
provision of law or any order of any court or agency of government, or any
agreement or other instrument to which Landlord is a party or by which it or any
of its property is bound; and (d) this Amendment is a valid and binding
obligation of Landlord in accordance with its terms. This warranty and
representation shall survive the termination of the Lease.

6. Brokerage. Each party represents and warrants to the other that it has had no
dealings with any broker or agent other than the CBRE, Inc. (“Broker”) in
connection with this Amendment and shall indemnify and hold harmless the other
from claims for any brokerage commission (other than by the Broker) arising out
a breach of the foregoing representations. Landlord shall be responsible for any
commission due to the Broker pursuant to the terms of a separate agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Landlord and Tenant have executed this First Amendment
under seal as of the date first noted above.

 

  

LANDLORD:

   FC SKOKIE PQ, LLC,    a Delaware limited liability company    By:  

FC Skokie, LLC,

    

a Delaware limited liability company,

    

its sole member

     By:   

FC Skokie-Pavilion, LLC,

       

a Delaware limited liability company,

       

its sole member

        By:   

F.C. Pavilion, L.L.C.,

          

an Ohio limited liability company,

          

its sole member

           By:   

Forest City Commercial

             

Group, Inc., an Ohio

             

corporation, its managing member

              By:   

/s/ Frank C. Wuest

              Name:    Frank C. Wuest               Title:    Vice President   
TENANT:    AURASENSE THERAPEUTICS, LLC, a Delaware


limited liability company

   By:   /s/ David Giljohann                                Name:   David
Giljohann    Title:   CEO

 

4